DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 9/17/2021.  

Claims
Claim 24 have been amended. 
Claims 39 and 40 have been newly added.
Claims 1-23 have been cancelled.
Claims 24-40 are currently pending in the application. 

Information Disclosure Statement(s)
The Information Disclosure Statement (IDS) that was filed on 8/23/2021 has been considered.


Response to Arguments

101
In response to the applicant’s arguments regarding claim 24 reciting elements that are directed to specific steps carried out by a computer that cannot be performed in a human mind, 
102
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 24-40 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
Claim 24 recites performing a mathematical calculation to calculate a first string, performing a mathematical calculation to calculate a proof string, performing a mathematical Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve performing a mathematical calculation to calculate a first string, performing a mathematical calculation to calculate a proof string, performing a mathematical calculation to calculate a numerical quantity based on the proof string, determining whether the numerical quantity meets a numerical threshold, and propagating a proof string to the blockchain based on the determination which falls under the category of mathematical calculations. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).    
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of claim 1, such as the use of the blockchain is generally linking the use of the judicial exception to a particular technological environment (e.g. blockchain ledger) or field of use.  The additional 
Claim 1 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of the use of the blockchain is recited at a high level and are used for generally linking the use of the judicial exception (e.g. performing a mathematical calculation to calculate a first string, performing a mathematical calculation to calculate a proof string, performing a mathematical calculation to calculate a numerical quantity based on the proof string, determining whether the numerical quantity meets a numerical threshold, and propagating a proof string to the blockchain based on the determination) to a particular technological environment (e.g. blockchain ledger) or field of use and is not indicative of an inventive concept.  Viewed as a whole, the combination of elements recited in the claims merely recite the concept of performing a mathematical calculation to calculate a first string, 
    	The dependent claims 25-40 further describe the abstract idea.  Claim 25 describes the first entity and the task and does not include any additional elements; claim 26 discloses combining data which is an abstract idea and does not include any additional elements; claim 27 describes the first entity and the task and does not include any additional elements; claim 28 describes the data and does not include any additional elements; claim 29 recites the abstract idea of combining data and does not include any additional elements; claim 30 describes the first entity and the task and does not contain any additional elements; claim 31 describes the transactions and does not include any additional elements; claim 32 recites propagating the proof string together with a result of its verification which is an abstract idea and does not include any additional elements; claim 33 describes the proof string and does not include any additional elements; claim 34 describes the proof string and the cryptographic key and does not include any additional elements; claim 35 recites a mathematical calculation for the cryptographic procedure  which is broadly written and the use of the blockchain is generally linking the use of the judicial exception to a particular technological environment or field of use; claim 36 broadly describes the second cryptographic procedure and does not include any additional elements; claim 37 broadly describes the second cryptographic procedure and does not include any additional elements; claim 38 recites the abstract idea of determining whether the numerical quantity meets a given numerical threshold and does not include any additional elements; claim 39 describes the first string and does not include any additional elements; claim 40 describes the numerical 

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160260169 A1 (“Arnold”) and US 10521780 B1 (“Hopkins”).

Per claim 24, Arnold discloses:
computing using a first cryptographic procedure, a first string based on a pre-existing sequence of blocks of a blockchain (e.g. hashing of the original data) (Section [0070]);
computing, using a secret cryptographic key, a proof string uniquely associated with the first string (The hash is then encrypted by conventional encryption methods using a private key) (Section [0070]).

Although Arnold discloses computing a first string using a cryptographic procedure, computing a proof string from the first string using a cryptographic key, and authenticating the data using the first string and proof string, Arnold does not specifically disclose computing, using a second cryptographic procedure, a numerical quantity based on the proof string; determining whether the numerical quantity meets a given numerical threshold; in response to the determination, propagating the proof string to the blockchain.  
However Hopkins, in analogous art of blockchain transactions, teaches:
computing, using a second cryptographic procedure (e.g. hash), a numerical quantity (e.g. hash value) based on the proof string (Column 12, Ln 38 – column 13, Ln 3); 
determining whether the numerical quantity (e.g. hash value) meets a given numerical threshold (e.g. threshold hash) (Column 12, Ln 38 – column 13, Ln 3); 
in response to the determination, propagating the proof string to the blockchain (e.g. all copies of the blockchain are updated across the peer-to-peer network) (Column 12, Ln 38 – column 13, Ln 3).
Both Arnold and Hopkins disclose generating hash data from original data and then using the hash data to authorize the blockchain transaction.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the threshold authorization process of Hopkins for the authorization process of Arnold in section [0072]. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Per claim 25, Arnold/Hopkins discloses all of the limitations of claim 24 above.  Arnold further discloses:
wherein the first entity comprises a potential block proposer and the task comprises proposing a new block to be added to the blockchain. (Arnold et al; Figure 5, element 526,paragraph 68 [Ledger is published with updated information]) 

Per claim 26, Arnold/Hopkins discloses all of the limitations of claim 25 above.  Arnold further discloses:
wherein the first entity propagates the proof string together with the proposed new block to be added to the blockchain.  (Arnold et al; paragraph 69 [encrypted signature is appended to original data, Examiner notes “to be added” merely states an intended use of the data and does not limit the claim.])

Per claim 27, Arnold/Hopkins discloses all of the limitations of claim 24 above.  Arnold further discloses:
wherein the first entity comprises a potential verifier and the task comprises verifying the correctness of a portion of information to be posted on the blockchain. (Arnold et al; Figure 7, element 704, paragraph 73) 

Per claim 28, Arnold/Hopkins discloses all of the limitations of claim 27 above.  Arnold further discloses:


Per claim 29, Arnold/Hopkins discloses all of the limitations of claim 27 above.  Arnold further discloses:
wherein the potential verifier propagates the proof string together with a result of its verification. (Arnold et al; paragraph 70 [signed data sent to party seeking to authenticate is “propagating”)

Per claim 30, Arnold/Hopkins discloses all of the limitations of claim 24 above.  Arnold further discloses:
wherein the first entity comprises a potential verifier and the task comprises correctly processing a set of transactions.  (Arnold et al; Figure 7, element 704, paragraph 73) 

Per claim 31, Arnold/Hopkins discloses all of the limitations of claim 30 above.  Arnold further discloses:
wherein the transactions are part of a proposed block of transactions to be posted on the blockchain.  (Arnold et al; paragraph 75-76) 

Per claim 32, Arnold/Hopkins discloses all of the limitations of claim 30 above.  Arnold further discloses:


Per claim 33, Arnold/Hopkins discloses all of the limitations of claim 24 above.  Arnold further discloses:
wherein the proof string comprises a digital signature.  (Arnold et al; paragraph 70) 

Per claim 34, Arnold/Hopkins discloses all of the limitations of claim 24 above.  Arnold further discloses:
wherein the proof string is verifiable by other entities associated with the blockchain system, wherein the secret cryptographic key is unavailable to the other entities.   (Arnold et al; paragraph 72 [signed data received by authenticating party – Examiner notes “is verifiable” merely states a use of the data and does not limit the claim]) 

Per claim 35, Arnold/Hopkins discloses all of the limitations of claim 24 above.  Arnold further discloses:
wherein the first cryptographic procedure comprises determining a random quantity defined based on a previous first string of the pre- existing sequence of blocks of the blockchain.   (Arnold et al; paragraph 69 [e.g. use of a hash function ]) 

Per claim 36, Arnold/Hopkins discloses all of the limitations of claim 24 above.  Arnold further discloses:


Per claim 37, Arnold/Hopkins discloses all of the limitations of claim 24 above.  Arnold further discloses:
wherein the second cryptographic procedure comprises a cryptographic hash function.   (Arnold et al; paragraph 72  [e.g. second hash function is used to correlate data])

Per claim 38, Arnold/Hopkins discloses all of the limitations of claim 24 above.  Arnold further discloses:
wherein determining whether the numerical quantity meets a given numerical threshold comprises determining whether the numerical quantity is less than the given numerical threshold. (paragraph 66)

Per claim 39, Arnold/Hopkins discloses all of the limitations of claim 24 above.  Hopkins further discloses:
wherein the first string is not derivable form the numerical quantity (e.g. hash value) (Column 12, Ln 38 – column 13, Ln 3).

Per claim 40, Arnold/Hopkins discloses all of the limitations of claim 24 above.  Hopkins further discloses:
wherein the numerical quantity (e.g. hash value) is substantially unique to the proof string (Column 12, Ln 38 – column 13, Ln 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 866.217.9197 (toll-free).
/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685